HOLLAND, District Judge.
Edward Welsh — Petition No. 775. This petition was filed on September 25, 1907, and at the hearing on January 14, 1908, Edward Goldman, who made affidavit to the petition at the time it was filed, failed to show he had known the petitioner to be a resident of the United States for five years continuously immediately preceding the date of filing, as the law specifically requires.
Armin Rosenberg — Petition No. 155. This petition was filed on October 25, 1906, and was called for hearing on February 24, 1908. It appeared from the examination of the United States attorney that both of the witnesses who signed the petition had only known the applicant personally for a period of four years and some months pri- or to the date of filing, although at the date of the hearing they had known the applicant for the requisite five years. It is contended by the government that they are incompetent, that the petition is fatally defective, and that it must be dismissed, and the applicant required to file a new petition, properly verified.
Carl H. Kaufman — Petition No. 857. This petition was filed on October 25, 1907, and was called for hearing on February 24, 1908, when it developed under cross-examination that Walter Fehr, one of the vouchers, had only known the applicant for four years and some mouths. The hearing was accordingly continued, and later in the day the applicant returned with a new witness, Harry Fehr, who, upon examination, proved to be a qualified witness. The government moved for a dismissal of the petition on the ground that Walter Fehr, the original witness, was incompetent; that there could be no substitution.
Much of what is said in the Case of Santi Martorana (filed this day in the District Court), 159 Fed. 1010, applies to these applications, especially as to the necessity of strictly complying with the express provisions of the sections quoted as to the qualification of vouchers to the petition and the right to amend. In the case, however, of Armin Rosenberg the vouchers, while not acquainted with the applicant five years before filing the petition, had known him the required five years before the final hearing, and claimed to be competent witnesses; but paragraph 3 of subdivision 2 of section 4 (Act June 29, 1906, c. 3592, 34 Stat. 597 [U. S. Comp. St. Supp. 1907, p. 421]) requires that the vouchers (except as provided in section 10) must be *1020able to state that “they have personally known the applicant to be a resident of the United States for a period of five years continuously * * * immediately preceding the date of the filing of his petition.” He was, therefore, disqualified as a voucher, and the final hearing could not be had. He was also disqualified as a witness at the final hearing, even if the petition had been supported by qualified vouchers, because the fourth subdivision requires that “it shall be made to appear to the satisfaction of the court admitting the alien to citizenship that immediately preceding the date of the application he has resided continuously within the United States five years,” etc., and the date of the application under paragraph 3 of subdivision 2 of section 4 is impliedly fixed at the time of "filing the same; but, as was held in the Martorana Case, all these petitions can be amended, and in each casé the applicant will be given leave to amend, and have the same reposted, as required by law, before final hearing.